293 F.3d 1111
Pearlie RUCKER; Herman Walker; Willie Lee; Barbara Hill, Plaintiffs-Appellees,v.Harold DAVIS; Oakland Housing Authority, Defendants, andUnited States Department of Housing and Urban Development, Defendant-Appellant.Pearlie Rucker; Herman Walker; Willie Lee; Barbara Hill, Plaintiffs-Appellees,v.Harold Davis; Oakland Housing Authority, Defendants-Appellants, andUnited States Department of Housing and Urban Development, Defendant.
No. 98-16322.
No. 98-16542.
United States Court of Appeals, Ninth Circuit.
Filed June 17, 2002.

On Remand from the United States Supreme Court. D.C. No. CV-98-00781-CRB.
Before: SCHROEDER, Chief Judge, and SNEED, PREGERSON, REINHARDT, FERNANDEZ, T.G. NELSON, HAWKINS, SILVERMAN, McKEOWN, GOULD, and PAEZ, Circuit Judges.

ORDER

1
The Supreme Court having reversed the en banc court, we remand to the district court to vacate the injunction and enter judgment for Defendants-Appellants.


2
SO ORDERED.